Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the independent claims, the vector processor is described as being configured to retain or discard correlation results in a memory.  However, the memory is not described as being a part of the GNSS receiver, which is limited to an interface and a vector processor.  Moreover, the full scope of the claim language encompasses a much broader scope than is disclosed in the specification since the claim fails to set forth any manner of interacting with the memory such that the vector processor is capable of either retaining or discarding values in some remote memory; the specification does not sufficiently enable the full scope of the claimed subject matter.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). In the instant case, the vector processor is stated as identifying a set of results and subsequently discarding those results from a memory that are not in the identified set. Yet, it is not evident how the vector processor discards results from a memory that is not part of the claimed GNSS receiver. The specification describes the scope of “discarding” as follows: 
“At step 8040, the method further comprises discarding other correlation results of the first set of correlation results. Discarding the other correlation results may comprise marking or flagging the correlation results in memory (such as memory 250) from which the values were read as deleted. For example, a header associated with that portion of memory may be modified to indicate that the portion of memory at which those values were stored are available for use and thus other values can be stored at these .”
In the first instance, the memory is required in order to mark/flag the results not identified in the subset. In the second instance, the memory is required in order to store/retain the identified results to a further portion of the memory, such that the discarded are not stored in the further memory. Thus, it appears that the claim is missing essential subject matter since the “memory” is not positively recited in the claim as part of the device by which the operations are performed and without such memory being part of the claimed subject matter, it is unclear how the vector processor and interface alone are capable of accomplishing the procedures in the claims, particularly relating to the step of retaining or discarding correlation results in the memory.
Thus, the full scope of the claims is insufficiently enabled with respect to the vector processor having some capability “to identify a subset of the correlation results” and subsequently retaining/discarding those results which are not in the identified subset in a memory without having a memory positively recited as part of the claimed subject matter to the GNSS receiver.  Since there is no positively recite memory as part of the GNSS receiver for which the applicant is attempting to get coverage for, no actual retaining or discarding of the correlation results therefrom is required.  Moreover, the fact that scope of the language directed to “identifying a subset” is so broad and since a subset is inclusive of all of the results, the broadest reasonable interpretation, for identifying a subset of correlation results encompasses the 
The applicant argues that the memory does not need to be part of the GPS receiver and concludes that the GPS receiver need only receive information from the memory as well as retain and/or discard memory results.  However, as the claims lack any memory, there is nothing for the vector processor to retrieve information from nor is there any manner in which data in a memory can be retained or discarded.  Since there is no claimed memory that is part of the claimed apparatus for a GNSS receiver, whether it is part of the GPS receiver or somewhere else, it is not understood how the information stored in the memory can be discarded or provide some sort of indication to retain such.  The specification does not sufficiently enable any manner in which a GNSS receiver that is limited to the claims in their broadest reasonable interpretation, and thus comprise a memory interface and a vector processor, are able to control a memory by deciding the retaining or discarding of data. Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  Since the full scope of the claims encompass retaining/discarding data in a memory and the GNSS receiver is limited to a memory interface and a vector processor but no memory, one or ordinary skill in the art would require undue experimentation in order to use and/or make the claimed subject matter because there is no manner of, for example, discarding data from a memory. Thus, the applicant’s argument is not persuasive and the rejection is maintained.
The full scope of the claims is insufficiently enabled with respect to the vector processor having some capability “to identify a subset of the correlation results” and subsequently retaining/discarding those results which are not in the identified subset due to the lack of clarity 
The applicant argues that the specification at page 32, lines 13-39 show how correlation results may be identified in a subset.  Examiner fails to see anything in the identified portion wherein a vector processor processes the correlation results in order “to identify a subset of the correlation results” or what the scope of an identified set encompasses in order to make some sort of judgment and control as to retaining the results in the memory or having the capability of .  There is nothing in the claim limiting what is or what is not an identified subset.   Thus, in its broadest reasonable interpretation, the identification encompasses results associated with the mere detection of a signal by the existence of a correlation result. While some dependent claims do specify particular aspects of identifying, for example claim 6, most do not. As such, the scope of the claims encompass a much broader scope than that which is set forth in the specification, requiring much undue experimentation by an artisan to cover any and all forms, known and unknown for “identifying subsets of the correlation results.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). 
In the independent claims, the metes and bounds of “identify a subset of the correlation results in the array” are undefined in the claims and as such the claims fail to clearly and distinctly define the subject matter. The claims are clearly broader than that which is disclosed in the specification and the teachings of the specification are not to be imported into the claims.  identify as subset” encompasses whether this is representative of some threshold or merely the existence of a value that may be used.  Under such broadest reasonable interpretation, the claim language encompasses the identification of a subset identifying the existence in memory of all correlation results and as such encompasses no discarding of any values, making the claim language directed thereto as meaningless.  The language “combination of possible receiver parameters” lacks clarity and fails to clearly and distinctly define the subject matter. It is improper to import language from the specification into the claims, particularly given that the claims are much broader in scope than that which is disclosed in the embodiments of the specification.
In claim 4, the language “process the second array and the identified subset together to identify a second subset of correlation results” is indefinite since it is unclear what the scope of the process to identify a second subset encompasses.  See above.
Since the “receiver parameters” are undefined in the claims, those claims using such language are indefinite, see above paragraph.
Claim 7 is indefinite since it is unclear what the language “to identify the subset by identifying a predetermined number of combinations of receiver parameters based upon the correlation results” since the “receiver parameters” are undefined and a “predetermined number of combinations” thereof are not clearly and distinctly defined in the claims. 
Claim 8 is indefinite due to the lack of clarity in the claim for the language “combinations of receiver parameters.” 
Claim 15 is indefinite since the scope of “processing the second array and the identified subset together to identify a second subset of correlation results” is not clearly and distinctly set processing the two correlation results are defined by nor is it clear what the metes and bounds of identifying is defined by.
Claim 17 is indefinite since it is unclear what the language “wherein processing . . . to identify the subset comprises comparing the correlation results to identify one or more combinations of receiver parameters having the highest correlation” since the “receiver parameters” are undefined and a therefore identifying “one or more combinations” thereof are not clearly and distinctly defined in the claims. Moreover, if something is representative of “the highest correlation” then it would appear that only one combination exists; therefore “one or more combinations lacks clarity.
Claim 18 is indefinite since it is unclear what the language “wherein processing . . . to identify the subset comprises identifying a predetermined number of combinations of receiver parameters based upon the correlation results” since the “receiver parameters” are undefined and a “predetermined number of combinations” thereof are not clearly and distinctly defined in the claims. 
Claim 19 is indefinite since it is unclear what the language “wherein processing . . . comprises identifying combinations of receiver parameters for which the correlation result is above a predetermined threshold” since the “receiver parameters” are undefined and “combinations of receiver parameters” thereof are not clearly and distinctly defined in the claims.
The applicant argues that the grounds of rejection appear to be the same as those in the 101 and 112(a) rejections and thus concludes that the same arguments apply to the 112(b).  The argument fails to address the rejections nor point out any reasons why they meet the requirements of 35 USC 112(b).  The argument that the grounds of rejections are the same as the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Singh et al (9,041,601).
Singh et al (9,041,601) disclose a GNSS receiver (3:8+) including a correlator 235 for providing correlation results, a memory processing unit 240 having a memory squeezing unit 250 and a memory 245, see FIGs. 2 and 3 for example and their description showing a portion of the GNSS receiver.  The GNSS receiver is configured to search for satellite signals including performing a plurality of searches sequentially. The GNSS receiver is further configured for storing a result from each search of the plurality of searches in a consecutive section of a memory. Further, the operations include detecting free sections in the memory, concatenating the free sections in the memory to yield a concatenated free section, and allocating the concatenated free section for performing an additional search.  Each search of the plurality of searches is a 3-dimensional search and includes searching for (1) a code (2) for all code phases (3) for one Doppler hypothesis (4:40+).  Output of the correlation with the first code is stored in a first section of the memory 245. Similarly, outputs of various correlations with various codes are stored in different sections of the memory 245 (5:9+).  The correlator 235 is time-shared between correlations corresponding to each search. The correlator 235 performs correlations corresponding to the first search, and corresponding coherent data and non-coherent data are then 
The applicant argues that Singh does not perform any form of operations on the correlation results that have been stored in an array in a memory nor does Singh perform any identification of a subset of the correlation results. The applicant argues that Singh does not explicitly disclose any form of vector processor configured to perform any form of operations on correlation results that have been stored in a memory. Applicant alleges that the Office Action acknowledges that Singh does not perform any identification of a subset of correlation results and that the Office Action does not address such in the Office Action.
The arguments are not persuasive.  Singh is directed to a GPS/GNSS receiver and inherently operates to use the correlation results to subsequently identify which signals/satellites are to be tracked in order to determine position. Moreover, contrary to the applicant’s opinion, Singh states at 6:64+, “(t)he correlation results stored in the memory 245 are processed to determine presence of the satellite signal. For example, a signal-to-noise ratio (SNR) is calculated based on the correlation results stored in the memory 245 and checked against the first threshold. If the SNR exceeds the first threshold then presence of the satellite signal is confirmed and the corresponding satellite is determined as a visible satellite.” The determination of the correlation results exceeding the threshold meet the scope of identifying a subset and is clearly set forth in the previous, as well as the instant, Office Action contrary to the applicant’s allegation, wherein these correlation results are used to track the satellites and ultimately determine a navigation solution. The applicant has not provided any evidence to support otherwise. The argument regarding a “vector processor” is not persuasive since any processing that simply receives correlation results and “identifies” a subset (including all thereof) meets the scope of the claim language. As such, contrary to the applicant’s allegation, at least the memory squeezing unit which can be a hardware controller that controls operation of the memory 245 and the correlator 235 and hosts various algorithms to perform the searches in conjunction with the memory 245 and the correlator 235, meets the scope of such. The applicant has not provided any evidence to support otherwise.  Finally, the allegation that the Office Action does not set forth any teachings of Singh related to identifying a subset of correlation values is lacks any evidence and merely represent the applicant’s opinion.  If all of the correlation results exceed the threshold (which meets the scope of a subset), the results are maintained in the memory and since there are no correlation results that are not identified in the subset, there is no need to discard any. Furthermore, the Office Action clearly pointed out the use of SNR/peak correlations to determine visible satellites which are subsequently used for further searching/tracking which are stored in free spaces of the memory.  Thus, the applicant’s argument lacks support and is not persuasive.
Finally, the cited pertinent prior art listed in the previous Office Action further shows the conventionality of a GNSS receiver that includes a memory interface and a processor responsive to stored correlation results and the subsequent processing of a set identified visible satellites.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646